Order entered February 5, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00025-CV

 CENTURION AMERICAN CUSTOM HOMES, INC. D/B/A CENTURION
 AMERICAN DEVELOPMENT GROUP; CENTURION ACQUISITIONS,
    LLC; AND MEHRDAD MOAYEDI, INDIVIDUALLY, Appellants

                                        V.

     CROSSROADS OPPORTUNITY PARTNERS, LLC AND DREIEN
            OPPORTUNITY PARTNERS, LLC, Appellees

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-18812

                                     ORDER

      By notice filed February 4, 2021, Joseph E. Ackels, Sr. informs the Court he

was trial counsel for appellees but does not represent them on appeal.         In

accordance with Texas Rule of Appellate procedure 6.4, we DIRECT the Clerk of

the Court to remove Mr. Ackels as counsel for appellees.               All future

communications to appellees shall be directed to:
      Jeff Blakeley
      Crossroads Opportunity Partners, LLC
      Drien Opportunity Partners, Inc.
      3618 Cedar Lane
      Dallas, Texas 75234
      (214) 908-6570.

      Because a business entity may generally be represented only by a licensed

attorney, we ORDER appellees to notify the Court, within THIRTY DAYS of the

date of this order, of the name, State Bar number, mailing and email addresses, and

telephone and fax numbers of new counsel. See Kunstoplast of Am., Inc. v.

Formosa Plastics Corp., USA, 937 S.W.2d 455, 456 (Tex. 1996) (per curiam).

Failure to do so may result in appellees being unable to participate in this appeal.



                                              /s/    CRAIG SMITH
                                                     JUSTICE